      Case 1:20-cv-00124-DMT-CRH Document 20 Filed 03/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Sarah Heggen Lewis, Emily Heggen,          )
and Marn Heggen, on behalf of themselves )
and a class of similarly situated persons, )          ORDER
                                           )
                Plaintiffs,                )
                                           )
        vs.                                )
                                           )          Case No. 1:20-cv-124
Nine Point Energy, LLC,                    )
                                           )
                Defendants.                )


       On March 25, 2021, Defendant Nine Point Energy filed a "Notice of Automatic Stay and

Suggestion fo Bankruptcy. (Doc. No. 19).

       Title Eleven of the United Sates Code, Section 362(a)(1) provides that, upon the filing of a

bankruptcy petition, all judicial and other proceedings are stayed. See 11 U.S.C.§ 362(a)(1); see also

Missouri v. U.S. Bankruptcy Court for E.D. of Arkansas, 647 F.2d 768, 775 (8th Cir. 1981). Nine

Point Energy, LLC advises that filed for Chapter 11 relief in the United States Bankruptcy Court for

District of Delaware on March 15, 2021. (Doc. No. 19). Consequently, this matter is STAYED

pursuant to 11 U.S.C. § 362(a) pending resolution of the bankruptcy cases in the United States

Bankruptcy Court for the District of Delaware.

       IT IS SO ORDERED.

       Dated this 26th day of March, 2021.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
